DETAILED ACTION
This office action is in response to amendments to application 16/194,426, filed on 03/22/2021.
Claims 1-15 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 03/22/2021, have been entered.
Regarding rejections of claims 1, 6, and 11 under 35 U.S.C. 112(a), the rejections are withdrawn due to amendment.
Regarding rejections of claims 2, 7, and 12 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding rejections of claims 1-4, 6-9, and 11-14 under 35 U.S.C. 101, the rejections are withdrawn due to Applicant’s amendments combined with Examiner’s amendments.
Regarding rejections of claims 1-15 under 35 U.S.C. 103, the rejections are withdrawn due to amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1
in response to the danger level being higher than a threshold, change a vehicle drive mode of 
Claim 6
in response to the danger level being higher than a threshold, change a vehicle drive mode of 
Claim 11
in response to the danger level being higher than a threshold, change a vehicle drive mode of 
Authorization for this examiner’s amendment was given in an interview with Scott Elchert on 04/29/2021.

Allowable Subject Matter
	Claims 1-15 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Eskandarian et al. (US 20100109881). Eskandarian discloses a drowsiness detection system and method uses Empirical Mode Decomposition (EMD) signal processing to detect whether a vehicle driver is drowsy.  The system uses a decomposed component of the steering wheel signal to extract specific features representing the steering control degradation phases.  The 

	Eskandarian, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a waveform estimation apparatus comprising a memory and a processor coupled to the memory and configured to execute a first estimation process that includes estimating a first vibration component corresponding to a first time period by using an input waveform corresponding to the first time period and the first vibration component corresponding to a second time period. The first time period is a time period from a first time point and having a given time length, the second time period is a time period before the first time period and from a second time point through the first time point and having a time length same as the first time period, and the first vibration component is a component less than a first frequency. The input waveform is a waveform based on a running trace of a vehicle which runs along a roadway. The processor is further configured to execute a second estimation process that includes estimating the first vibration component corresponding to the first time period by using the input waveform corresponding to the first time period and the first vibration component corresponding to the second time period and further a second vibration component corresponding to the first time period. The second vibration component is a component equal to or greater than the first frequency and being predicted from the second vibration component corresponding to the second time period. The processor is further configured to execute a calculation process that includes calculating the second vibration component corresponding to the first time period from the input waveform corresponding to the first time period by using the first vibration component estimated by the first estimation process and the first vibration component estimated by the second estimation process. The processor is further configured to execute a determination process that 
	Claims 6 and 11 are analogous to claim 1, and are allowable for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662